department of the treasury internal_revenue_service washington d c uniform issue list tax_exempt_and_government_entities_division release number release date may t ep ra t4 legend company m trustee n trust t custodian d state a city g country h stock exchange x company o company p dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representatives you request a ruling that the acquisition of shares in trust t by an individual_retirement_account described in sec_408 of the internal_revenue_code the code or by an individually-directed account maintained under a plan qualified under sec_401 of the code will not constitute the acquisition of a collectible within the meaning of sec_408 of the code and will not be treated as a distribution under sec_408 of the code page the following facts and representations were submitted by your authorized representatives trust t was established pursuant to a_trust instrument between company m and trustee n and was structured to qualify for treatment as an investment_trust under sec_301_7701-4 of the income_tax regulations the regulations shares of trust t will be sold as part of an offering of securities to the public pursuant to an effective registration_statement under the securities act of and those shares have been or will be registered under the securities exchange act of within days or such longer time as may be allowed by the securities_and_exchange_commission after the end of the fiscal_year of the issuer during which the offering of such securities to the public occurred shares of trust t trade on stock exchange x counsel to trust t has provided an opinion to trust t that it will be treated for federal tax purposes as a grantor_trust so that investors investing in trust t will be treated as owning a fractional interest in each of the assets held by trust t trust t is designed to allow investors including individual_retirement_accounts and individually-directed accounts maintained under plans qualified under sec_401 of the code who wish to gain investment exposure to the silver market to do so by purchasing and holding publicly traded exchange-listed securities in the form of shares of trust t shares of trust t are expected to mirror the price of silver in the physical silver market while avoiding the inconvenience and comparatively greater level of costs ie expenses of buying storing insuring and selling silver that otherwise would be incurred by acquiring physical silver directly individual certificates are not issued for shares in trust t instead a global certificate is signed by trustee n on behalf of trust t registered in the name of company p as nominee for company o shares of trust t may be transferred only through company o's book-entry system the ownership of shares by an individual_retirement_account or individually-directed account will be evidenced only on the books_and_records of the broker-dealer through which the shares are purchased trust t accepts deposits of silver bullion only from certain registered broker- - dealers authorized participants who are participants in company o and who enter into an authorized participation_agreement with company m and trustee n shares in trust t are issued by trust t only to authorized participants only in lots of big_number shares referred to as creation baskets and only in exchange for deposits of silver bullion and not other_property or cash authorized participants generally offer shares in trust t for sale to investors in the secondary securities trading market these shares are generally offered in quantities smaller than a creation basket thus investors including individual page retirement accounts and individually-directed accounts under a qualified_plan normally would purchase shares of trust t through a broker-dealer as they would any other security trust t accepts for deposit and all relevant times will hold only silver bullion that meets the london good delivery standards the london good delivery standards specify the weight dimension fineness or purity and identify marks and appearance of silver bars a bar of silver that meets this standard is referred to as a london good delivery bar a london good delivery bar must contain between and ounces of sliver with a minimum fineness of at least parts per big_number this fineness requirement is equal to the minimum fineness required to meet the physical delivery standards for silver bullion futures_contract transactions under the rules of the comexx division of the new york mercantile exchange there may be situations where trust t will unexpectedly hold cash however in that case no additional deposits of silver would be accepted until after the record_date for the distribution of the cash in accordance with procedures set forth in the trust instrument and the authorized participation_agreement an authorized participant may request redemption of shares in trust t of which it is the beneficial_owner or of shares owned by other holders who are not authorized participants all redemptions are made only in_kind only authorized participants may place an order for the redemption of shares and shares may be redeemed only in one or more baskets each consisting of big_number shares shareholders who are not authorized participants have no right to have their shares redeemed by trust t in_kind or in cash however a shareholder who is not an authorized participant that owns one or more creation baskets of shares may have any of its baskets redeemed in_kind through an authorized participant acting on its behalf it also may be possible for a non-authorized participant shareholder that owns less than a full basket of shares to arrange with an authorized participant to have its shares combined with shares held by one or more other holders of shares to form a full basket and to have the authorized participant request a redemption in_kind of the shares included in that combined basket shareholders of shares in trust t do not have any immediate possessory interest in the bullion represented by the shares thus an individual_retirement_account or individually-directed account under a qualified_plan that holds shares in trust t would have no unilateral right to obtain possession of the bullion represented by the shares it owns however upon termination of trust t a registered owner of shares in trust t must surrender its shares and will be entitled to receive an amount of trust t property including or exclusively silver bullion represented by the surrendered shares shares in trust t may be sold like other_securities over stock exchange x page trustee n is a banking corporation incorporated under the laws of state a and is a bank within the meaning of sec_408 of the code trustee n is responsible for the administration of trust t custodian d a company incorporated with limited_liability as a national banking association will serve as custodian for trust t pursuant to the custody agreement between trust t and custodian d custodian d provides trust t with custodial and other services needed for the storage and safekeeping of the silver that is deposited in trust t custodian d will maintain physical possession and custody of trust t’s bullion in vaults located in city g located in country h a foreign_country except for a small amount of bullion which custodian d will hold for trust t in unallocated form silver bullion deposited in trust t will be held by custodian d in an allocated account which custodian d will establish and maintain in the name of trustee n in its capacity as trustee of trust t the silver bullion held in this account will consist of specific bars of silver that will be accounted for by custodian d in a report with adequate information to uniquely identify each bar of silver held in the account in its books_and_records custodian d will segregate the specific bars of silver credited to trust t in this account from any silver it owns or holds for others and will identify trust t as the owner thereof custodian d will not be permitted to loan hypothecate pledge or otherwise encumber any of the bars in this account without trustee n’s written permission under the terms of the custody agreement custodian d will receive and hold silver that is deposited for the account of trust t and custodian d will only release silver from trust t when instructed in writing by trustee n the custody agreement specifically requires custodian d to act only on instructions furnished to it on behalf of trust t by trustee-n or its authorized representatives in turn under the terms of the trust instrument trustee n is permitted to instruct custodian d to transfer or deliver any silver it holds for trust t only a in the case of a sale of the bullion in those specified circumstances where sales of silver are permitted under the terms of the trust instrument eg to defray expenses of trust t to purchasers of the bullion and b in the case of requests for in-kind redemptions of trust t shares to the authorized participants who request them either for themselves as beneficial owners of shares or for holders of record of shares on whose behalf they are acting but in the case of redemptions silver may be delivered only if the shares to be redeemed are surrendered to trustee n for cancellation custodian d may appoint one or more subcustodians to provide custodial storage and safekeeping services with respect to any of the silver bullion held as assets of trust t holders of three-fourths of the outstanding shares of trust t will be entitled to call for and vote upon the removal of trustee n and the termination and liquidation of trust t in the event of the termination of trust t all of the silver bullion held in trust t will be distributed to the holders of shares of trust t in cancellation of their shares the page holders of shares will not otherwise have voting rights will not be entitled to participate to any extent in the management of the operation of trust t and will not have with respect to the shares any of the other statutory rights normally associated with ownership of shares in a corporation based on the above facts and representations you request a ruling that the acquisition of shares in trust t by the trustee or custodian of an individual_retirement_account described in sec_408 of the code or by an individually-directed account maintained under a plan qualified under sec_401 of the code will not constitute the acquisition of a collectible within the meaning of sec_408 of the code so that the individual_retirement_account or individually-directed account owning shares of trust t will not be treated as having made a distribution under sec_408 of the code by virtue of owning such shares sec_408 of the code provides that the acquisition of any collectible by an individual_retirement_account or by an individually-directed account under a plan described in sec_401 shall be treated as a distribution from such account in an amount equal to the cost to such account of such collectible sec_408 of the code provides that for purposes of sec_408 the term collectible means a any work_of_art b any rug or antique c any metal or gem d any stamp or coin e any alcoholic beverage or f any other tangible_personal_property specified by the secretary for purposes of sec_408 sec_408 of the code provides that for purposes of sec_408 the term collectible shall not include a any coin which is i a gold coin described in paragraph or of sec_5112 of title united_states_code ii a silver coin described in sec_5112 of title united_states_code iii a platinum coin described in sec_5112 of title united_states_code or iv a coin issued under the laws of any state or b any gold silver platinum or palladium bullion of a fineness equal to or exceeding the minimum fineness that a contract market as described in section of the commodity exchange act u s c requires for metals which may be delivered in satisfaction of a regulated_futures_contract if such bullion is in the physical possession of a trustee described in sec_408 with respect to your ruling_request we conclude based on the information submitted and the representations contained herein that the acquisition of shares in trust t by an individual_retirement_account or an individually-directed account maintained under a plan qualified under sec_401 of the code will not constitute the acquisition of a collectible within the meaning of sec_408 of the code and thus the individual_retirement_account or individually-directed account owning shares of trust t will not be treated as having made a distribution under sec_408 of the code by virtue of owning such shares however in the event of a redemption of shares that results in the distribution of silver bullion to an individual_retirement_account or individually-directed account maintained under a plan qualified under sec_401 of the code such distribution would constitute the acquisition of a collectible for purposes page of sec_408 of the code except to the extent sec_408 of the code is satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service copies of this letter_ruling are being sent to your authorized representatives if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t4 sincerely yours on itlejontve manager emptoyee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
